In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                      ___________________________

                           No. 02-21-00022-CR
                           No. 02-21-00023-CR
                           No. 02-21-00024-CR
                           No. 02-21-00025-CR
                           No. 02-21-00026-CR
                           No. 02-21-00027-CR
                      ___________________________

                   WESLEY TROY SHIELDS, Appellant

                                    V.

                          THE STATE OF TEXAS


                     On Appeal from the 372nd District Court
                             Tarrant County, Texas
Trial Court Nos. 1581601D, 1581798D, 1591900R, 1600961D, 1647523D, 1652306R

                                  AND
          No. 02-21-00043-CR
     ___________________________

  EX PARTE WESLEY TROY SHIELDS


On Appeal from County Criminal Court No. 5
           Tarrant County, Texas
         Trial Court No. 1567657


 Before Birdwell, Bassel, and Womack, JJ.
 Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Throughout 2019 and 2020, appellant Wesley Troy Shields filed a series of

habeas applications seeking a bond reduction, along with a motion and a letter

presenting similar requests. On March 1, 2021, the trial court held a hearing on Shields’s

requests and signed several certificates of proceedings indicating that the trial court

altered the bond for many of Shields’s cases. Shields appealed the constitutionality of

the trial court’s actions. He maintained that at the same time the trial court had lowered

bond for some of his cases, the court had raised bond for others, such that the net

reduction was only $10,000.

      On March 29, 2021, we notified Shields of our concern that we lacked

jurisdiction over his appeals because the trial court had not rendered any appealable

written orders. We generally have jurisdiction to consider an appeal in a criminal case

only when there has been a judgment of conviction. See McKown v. State, 915 S.W.2d

160, 161 (Tex. App.—Fort Worth 1996, no pet.) (per curiam); see also Ragston v. State,

424 S.W.3d 49, 52 (Tex. Crim. App. 2014). In this case, the trial court has not signed a

written order denying Shields’s pro se requests for habeas relief; this court has

previously rejected urgings to treat certificates of proceedings as appealable orders. See

Ex parte Darnell, Nos. 02-19-00466-CR, 02-20-00046-CR, 02-20-00047-CR, 2020 WL

1293692, at *3 (Tex. App.—Fort Worth Mar. 19, 2020, pet. ref’d) (mem. op., not

designated for publication); Langlais v. State, No. 02-17-00248-CR, 2017 WL 4296447,

at *1 (Tex. App.—Fort Worth Sept. 28, 2017, no pet.) (mem. op., not designated for

                                            2
publication); see also State v. Wachtendorf, 475 S.W.3d 895, 904 (Tex. Crim. App. 2015).

In our letter, we stated that unless Shields or another party filed a response within ten

days showing grounds for continuing the appeals, we could dismiss the appeals. Tex.

R. App. P. 44.3. We sent Shields a similar letter on May 4, 2021, again warning him of

the possibility of dismissal unless a response was filed within ten days that justified

retaining the appeals.

      As of today’s date, we have not received a response. Accordingly, we dismiss

these appeals for want of jurisdiction. Tex. R. App. P. 43.2(f).

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 17, 2021




                                           3